DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/11/2022 has been entered. Claims 2-6, 8-19, and 22-24 remain pending in the application. Claims 18-19 and 22 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 7/1/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 2/9/2022. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-19 and 22 directed to a method for guiding an injection device non-elected without traverse.  The method of claims 18-19 and 22 do not require all limitations of allowable claim 4. Accordingly, claims 18-19 and 22 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
2.	(currently amended) The active injection guide of claim 4, further comprising a feedback device configured to provide user feedback when the orientation and the force are within the predetermined ranges that are suitable for the injection.
4.	(currently amended) An active injection guide comprising an injector having an injection axis, said injector comprising 
a contact surface that is configured to be placed on a target surface for an injection from the injector, 
a contact sensor that is coupled to the contact surface, the contact sensor being configured to detect an orientation of the injection axis relative to the target surface, 
a load sensor that is coupled to the contact surface and that is configured to measure a force against the target surface along the injection axis, and 
a controller configured to prevent activation of the injector until the orientation and the force are within predetermined ranges, that are suitable for the injection, 
wherein the injector is a needle-free injector.
5.	(currently amended) The active injection guide of claim 4, wherein the controller is further configured to automatically initiate the injection when the orientation and the force are within the predetermined ranges that are suitable for the injection.
18.	(cancelled)
19.	(cancelled)
22.	(cancelled)
23.	(currently amended) The active injection guide of claim 4, wherein the controller is configured to prevent activation of the injector when the force is below the predetermined range of the force and also to prevent activation of the injector when the force is above the predetermined range of the force.
24.	(currently amended) The active injection guide of claim 4, wherein the controller is configured to prevent activation of the injector when the orientation is below the predetermined range of the orientation and also to prevent activation of the injector when the orientation is above the predetermined range of the orientation.
Authorization for the examiner’s amendment to claims 2, 4, 5, and 23-24 was given in an interview with Frank Occhiuti on 5/16/2022.
Allowable Subject Matter
Claims 2-6, 8-17 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitations an active injection guide as claimed in claim 4 comprising a controller configured to prevent activation of the injector until the orientation and the force are within predetermined ranges that are suitable for injection, and the injector is a needle-free injector.
Schabbach (U.S. PG publication 20190262538) discloses an active injection guide (item 20) comprising an injector, the injector comprising a contact surface (lower end of shield 26 that contacts skin and lower side 11b), a contact sensor (two capacitive sensors) a load sensor (pressure sensor), and a controller (controller as disclosed in paragraph [0040] and [0066]). Schabbach fails to disclose that the contact sensor is configured to detect an orientation of the injection axis relative to the target surface, the claimed controller that is configured to prevent activation of the injector until the orientation and the force are within predetermined ranges that are suitable for injection, and that the injector is a needle-free injector. Applicant’s arguments filed 4/11/2022 are persuasive in regard to the combination of Schabbach in view of Baker (U.S. PG publication 20150379899) as evidence by Baker414 (U.S. PG publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) in view of Kramer (U.S. PG publication 20090292240) failing to teach a needle-free injector with the claimed controller. Accordingly claim 4 is allowable. 
Dependent claims 2-3, 5-6, 8-17 and 23-24 are allowed by virtue of being dependent upon allowed independent claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783